         Case 1:18-cv-00241-RBW Document 33 Filed 07/13/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                        )
 EQUITY FORWARD,                        )
                                        )
                             Plaintiff, )
                                        )
 v.                                     )                 Case No. 18-cv-241 (RBW)
                                        )
 U.S. DEPARTMENT OF HEALTH AND          )
 HUMAN SERVICES,                        )
                                        )
                            Defendant. )
                                        )


                                  JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order of June 15, 2020, the parties, by and through their

undersigned counsel, respectfully submit the following:

       1.      Plaintiff Equity Forward initiated the instant action on February 1, 2018, against

Defendant U.S. Department of Health and Human Services (“HHS”) under the Freedom of

Information Act, 5 U.S.C. § 552 (“FOIA”), and the Declaratory Judgment Act, 28 U.S.C.

§§ 2201 and 2202, seeking declaratory and injunctive relief to compel compliance with the

requirements of the FOIA. Compl., ECF No. 1.

       2.      As reported previously to the Court in reports and status conferences, HHS has

conducted searches within two components: the Administration for Children and Families

(“ACF”) and the Office of the Secretary (“OS”).

       3.      Both ACF and OS represent that they have completed processing those pages

identified in their respective searches, including any pages they sent to other government

agencies for consultation.
            Case 1:18-cv-00241-RBW Document 33 Filed 07/13/20 Page 2 of 2




       4.       Prior to the June 12, 2020 Joint Status Report, Plaintiff has asked Defendant to

confirm that any documents that OS may have referred to ACF for processing by ACF have in

fact been processed and produced to Plaintiff. On June 25, 2020, ACF released 57 pages of

responsive records referred to it by OS.

       5.       Additional records were referred to other government agencies for direct response

and remain outstanding.

       6.       On July 13, 2020, based on its review of the productions made, Plaintiff sent

Defendant a list of requests and concerns regarding certain withholdings, and asked for the

production of certain attachments. Defendant is currently reviewing these requests.

       7.       The parties respectfully propose that they file another Joint Status report by

August 12, 2020, at which time they will update the Court as to whether any further action is

required.



Dated: July 13, 2020                               Respectfully submitted,

 /s/ Christine H. Monahan                          MICHAEL R. SHERWIN
 Christine H. Monahan                              Acting United States Attorney
 D.C. Bar No. 1035590
 AMERICAN OVERSIGHT                                DANIEL F. VAN HORN
 1030 15th Street NW, B255                         DC Bar #924092
 Washington, DC 20005                              Chief, Civil Division
 (202) 869-5244
 christine.monahan@americanoversight.org           By: /s/ Derek S. Hammond
                                                   DEREK S. HAMMOND
 Counsel for Plaintiff                             D.C. Bar No. 1017784
                                                   Assistant United States Attorney
                                                   555 Fourth Street, N.W.
                                                   Washington, DC 20530
                                                   (202) 252-2511
                                                   derek.hammond@usdoj.gov

                                                   Counsel for Defendant



                                                  2
